Exhibit 10.01

MUELLER WATER PRODUCTS, INC.
SUPPLEMENTAL DEFINED CONTRIBUTION PLAN
Effective April 1, 2007


--------------------------------------------------------------------------------


Mueller Water Products, Inc.
Supplemental Defined Contribution Plan
Effective April 1, 2007

Purpose

The purpose of this Plan is to provide specified benefits referred to in the
Employment Agreement between Walter Industries, Inc. and Gregory E. Hyland dated
as of September 9, 2005, as amended, as assumed by Mueller Water Products, Inc.
as of December 14, 2006.  Mr. Hyland is considered part of a select group of
management or highly compensated employees who contribute materially to the
continued growth, development and future business success of Mueller Water
Products, Inc. and its subsidiaries and affiliates.  The Plan is intended to
constitute an unfunded plan of deferred compensation for a select group of
management or highly compensated employees.  As such, the Plan is exempt from
the application of Parts 2, 3 and 4 of Title I, and from Title IV, of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and is
further exempt from certain ERISA reporting requirements in accordance with
Department of Labor Regulation § 2520.104-23.  The Plan is not intended to be
qualified under Section 401(a) of the Internal Revenue Code.

This Plan is intended to comply with the American Jobs Creation Act of 2004 and
Internal Revenue Code Section 409A and the rules and regulations thereunder. 
This Plan, and any payment thereunder may be amended unilaterally by the Company
at any time through the period permitted for compliance by the Internal Revenue
Service to make changes in compliance with such laws and the guidance issued
thereunder.

This Plan supersedes any prior agreement, arrangement or understanding with
respect to the benefits provided under this Plan.

1


--------------------------------------------------------------------------------


ARTICLE 1
Definitions

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:


1.1                               “ACCOUNT BALANCE” SHALL MEAN, WITH RESPECT TO
A PARTICIPANT, THE COMPANY CONTRIBUTION ACCOUNT.


1.2                               “BENEFICIARY” SHALL MEAN ONE OR MORE PERSONS,
TRUSTS, ESTATES OR OTHER ENTITIES, DESIGNATED IN ACCORDANCE WITH ARTICLE 9, THAT
ARE ENTITLED TO RECEIVE BENEFITS UNDER THE PLAN UPON THE DEATH OF A PARTICIPANT.


1.3                               “BENEFICIARY DESIGNATION FORM” SHALL MEAN THE
FORM ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT
COMPLETES, SIGNS AND RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE
BENEFICIARIES.


1.4                               “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


1.5                               “CAUSE” SHALL MEAN TERMINATION OF EMPLOYMENT,
WHETHER BY OR AT THE REQUEST OF THE COMPANY, IN CONNECTION WITH THE
PARTICIPANT’S (I) WILLFUL FAILURE TO PERFORM HIS ASSIGNED DUTIES, AND HIS
FAILURE TO CURE SUCH FAILURE WITHIN THIRTY DAYS FOLLOWING WRITTEN NOTICE THEREOF
FROM THE COMPANY, OR (II) INTENTIONAL ENGAGEMENT IN DISHONEST OR ILLEGAL CONDUCT
IN CONNECTION WITH HIS PERFORMANCE OF HIS DUTIES, OR  CONVICTION OF A FELONY, OR
(III) MATERIAL BREACH OF THE TERMS OF HIS EMPLOYMENT AGREEMENT, AND FAILURE TO
CURE SUCH BREACH WITHIN THIRTY DAYS FOLLOWING WRITTEN NOTICE THEREOF FROM THE
COMPANY.


1.6                               “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME, AND THE REGULATIONS PROMULGATED THEREUNDER.


1.7                               “COMMITTEE” SHALL MEAN THE COMPENSATION AND
HUMAN RESOURCES COMMITTEE OF THE BOARD.


1.8                               “COMPANY” SHALL MEAN MUELLER WATER PRODUCTS,
INC. AND ANY SUCCESSOR THERETO.


1.9                               “COMPANY CONTRIBUTION ACCOUNT” SHALL MEAN A
PARTICIPANT’S COMPANY CONTRIBUTION AMOUNT ADJUSTED IN ACCORDANCE WITH SECTIONS
3.1 AND 3.4 OF THE PLAN, NET OF ALL DISTRIBUTIONS FROM SUCH ACCOUNT.  THIS
ACCOUNT SHALL BE A BOOKKEEPING ENTRY ONLY, MAINTAINED BY THE COMPANY, AND SHALL
BE UTILIZED SOLELY AS A DEVICE FOR THE MEASUREMENT AND DETERMINATION OF THE
AMOUNT TO BE PAID TO THE PARTICIPANT PURSUANT TO THE PLAN.

2


--------------------------------------------------------------------------------



 


1.10                        “COMPANY CONTRIBUTION AMOUNT” SHALL MEAN THE INITIAL
AMOUNT ALLOCATED TO THE COMPANY CONTRIBUTION ACCOUNT IN ACCORDANCE WITH SECTION
3.1(A) OF THE PLAN AND THEREAFTER THE MONTHLY AMOUNT ALLOCATED TO THE COMPANY
CONTRIBUTION ACCOUNT IN ACCORDANCE WITH SECTION 3.1(B) OF THE PLAN.


1.11                        “DISABILITY” SHALL MEAN EITHER THAT THE PARTICIPANT
IS (A) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST OF A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS, OR (B) BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, IS RECEIVING INCOME
REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT
AND HEALTH PLAN COVERING EMPLOYEES OF THE CORPORATION OR ITS AFFILIATES, OR (C)
DETERMINED TO BE TOTALLY DISABLED BY THE UNITED STATES SOCIAL SECURITY
ADMINISTRATION.


1.12                        “DISABILITY BENEFIT” SHALL MEAN A BENEFIT SET FORTH
IN SECTION 5.2.


1.13                        “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME, AND THE REGULATIONS
PROMULGATED THEREUNDER.


1.14                        “HARDSHIP” SHALL MEAN AN  UNFORESEEABLE EMERGENCY
THAT IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE PARTICIPANT THAT WOULD
RESULT IN SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM (A) A
SUDDEN AND UNEXPECTED ILLNESS OR ACCIDENT OF THE PARTICIPANT OR THE SPOUSE OR A
DEPENDENT OF THE PARTICIPANT (AS DEFINED IN CODE SECTION 152(A)), (B) A LOSS OF
THE PARTICIPANT’S PROPERTY DUE TO CASUALTY (INCLUDING THE NEED TO REBUILD A HOME
FOLLOWING DAMAGE TO A HOME NOT OTHERWISE COVERED BY INSURANCE, FOR EXAMPLE, NOT
AS A RESULT OF A NATURAL DISASTER), OR (C) SUCH OTHER EXTRAORDINARY AND
UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF
THE PARTICIPANT, ALL AS DETERMINED IN THE SOLE DISCRETION OF THE PLAN
ADMINISTRATOR.  IN ADDITION, THE NEED TO PAY FOR MEDICAL EXPENSES, INCLUDING
NON-REFUNDABLE DEDUCTIBLES, AS WELL AS FOR THE COSTS OF PRESCRIPTION DRUG
MEDICATION, OR THE NEED TO PAY FOR THE FUNERAL EXPENSES OF A SPOUSE OR A
DEPENDENT MAY ALSO CONSTITUTE A HARDSHIP EVENT.  THE PLAN ADMINISTRATOR SHALL
DETERMINE WHETHER THE CIRCUMSTANCES PRESENTED BY THE PARTICIPANT CONSTITUTE AN
UNANTICIPATED EMERGENCY.  SUCH CIRCUMSTANCES AND THE PLAN ADMINISTRATOR’S
DETERMINATION WILL DEPEND ON THE FACTS OF EACH CASE, BUT, IN ANY CASE, PAYMENT
MAY NOT BE MADE TO THE EXTENT THAT SUCH HARDSHIP IS OR MAY BE RELIEVED AS
DESCRIBED IN SECTION 4.1(A) OR 4.1(B).


1.15                        “PARTICIPANT” SHALL MEAN GREGORY E. HYLAND.

3


--------------------------------------------------------------------------------



 


1.16                        “PLAN” SHALL MEAN THE “MUELLER WATER PRODUCTS, INC.
SUPPLEMENTAL DEFINED CONTRIBUTION PLAN”, WHICH SHALL BE EVIDENCED BY THIS
INSTRUMENT, AS AMENDED FROM TIME TO TIME.


1.17                        “PLAN ADMINISTRATOR” SHALL MEAN THE COMMITTEE.


1.18                        “PLAN YEAR” SHALL MEAN THE CALENDAR YEAR COMMENCING
EACH JANUARY 1 AND ENDING ON THE NEXT FOLLOWING DECEMBER 31; PROVIDED THAT THE
FIRST PLAN YEAR SHALL BE FROM THE EFFECTIVE DATE, APRIL 1, 2007, THROUGH
DECEMBER 31, 2007.


1.19                        “SPECIFIED EMPLOYEE” SHALL MEAN A “KEY EMPLOYEE” AS
DEFINED FOR PURPOSES OF CODE SECTION 416(I), WITHOUT REGARD TO PARAGRAPH (5)
THEREOF, OF A SERVICE RECIPIENT ANY STOCK OF WHICH IS PUBLICLY TRADED ON AN
ESTABLISHED SECURITIES MARKET OR OTHERWISE.  AN EMPLOYEE IS A SPECIFIED EMPLOYEE
IF, AT ANY TIME DURING THE PRECEDING PLAN YEAR, HE OR SHE IS (A) ONE OF THE 50
(OR, IF LESS, THE GREATER OF THREE OR 10% OF ALL EMPLOYEES) HIGHEST-PAID
OFFICERS OF THE COMPANY OR ANY AFFILIATE HAVING ANNUAL COMPENSATION GREATER THAN
$135,000 (AS ADJUSTED UNDER CODE SECTION 415(D)); (B) A 5% OWNER OF THE COMPANY
OR ANY AFFILIATE; OR (C) A 1% OWNER OF THE COMPANY OR ANY AFFILIATE HAVING
ANNUAL COMPENSATION OF MORE THAN $150,000.  IF A PERSON IS A SPECIFIED EMPLOYEE
AS OF DECEMBER 31 OF THE PRECEDING CALENDAR YEAR, HE OR SHE IS TREATED AS A
SPECIFIED EMPLOYEE FOR THE 12-MONTH PERIOD BEGINNING ON APRIL 1 OF THE FOLLOWING
CALENDAR YEAR.  FOR PURPOSES OF THIS SECTION 1.21, THE TERM “COMPENSATION” WILL
BE DEFINED IN ACCORDANCE WITH CODE SECTION 415(C)(3).  WHETHER AN INDIVIDUAL IS
A SPECIFIED EMPLOYEE WILL BE DETERMINED IN ACCORDANCE WITH THE REQUIREMENTS OF
CODE SECTION 409A.


1.20                        “TERMINATION BENEFIT” SHALL MEAN THE BENEFIT SET
FORTH IN SECTION 5.3.


1.21                        “TERMINATION OF EMPLOYMENT” SHALL MEAN THE SEVERING
OF EMPLOYMENT WITH THE COMPANY AND ANY AFFILIATE (DETERMINED WITHOUT REGARD TO
CODE SECTIONS 414(M) AND 414(O)), VOLUNTARILY OR INVOLUNTARILY, FOR ANY REASON. 
A PARTICIPANT WILL NOT BE DEEMED TO HAVE INCURRED A TERMINATION OF EMPLOYMENT
WHILE HE OR SHE IS ON MILITARY LEAVE, SICK LEAVE, OR OTHER BONA FIDE LEAVE OF
ABSENCE (SUCH AS TEMPORARY EMPLOYMENT BY THE GOVERNMENT) IF THE PERIOD OF SUCH
LEAVE DOES NOT EXCEED SIX MONTHS OR SUCH LONGER PERIOD AS THE PARTICIPANT’S
RIGHT TO REEMPLOYMENT WITH THE COMPANY IS PROVIDED EITHER BY STATUTE OR BY
CONTRACT.  IF THE PERIOD OF LEAVE EXCEEDS SIX MONTHS AND THE PARTICIPANT’S RIGHT
TO REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE
TERMINATION OF EMPLOYMENT WILL BE DEEMED TO OCCUR ON THE FIRST DATE IMMEDIATELY
FOLLOWING SUCH SIX-MONTH PERIOD.  WHETHER A PARTICIPANT INCURS A TERMINATION OF
EMPLOYMENT WITH THE COMPANY WILL BE DETERMINED IN ACCORDANCE WITH THE
REQUIREMENTS OF CODE SECTION 409A.

4


--------------------------------------------------------------------------------



 


ARTICLE 2
ELIGIBILITY/PARTICIPATION


2.1                               ELIGIBILITY; COMMENCEMENT OF PARTICIPATION. 
IN CARRYING OUT THE INTENT OF THE   EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND
THE PARTICIPANT, AND SUPERSEDING ALL PRIOR UNDERSTANDINGS AND AGREEMENTS WITH
RESPECT TO A SUPPLEMENTAL DEFINED CONTRIBUTION BENEFIT, THE PARTICIPANT SHALL
COMMENCE PARTICIPATION IN THE PLAN UPON THE EFFECTIVE DATE OF THE PLAN WHICH IS
APRIL 1, 2007.


2.2                               CHANGE OF EMPLOYER.  IF THE PARTICIPANT IS
EMPLOYED BY ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY, THE PARTICIPANT WILL BE
CONSIDERED AS EMPLOYED BY THE COMPANY FOR PURPOSES OF THE PLAN.

5


--------------------------------------------------------------------------------



 


ARTICLE 3
CONTRIBUTIONS/VESTING/EARNINGS CREDITING


3.1                               COMPANY CONTRIBUTIONS.  COMPANY CONTRIBUTION
AMOUNTS WILL BE CREDITED TO PARTICIPANT’S COMPANY CONTRIBUTION ACCOUNT AS
FOLLOWS:

(a)                                  as of April 1, 2007, the amount of
$193,652;

(b)                                 commencing April 16, 2007 and as of the
16th day of each calendar month thereafter through the earlier of (1) September
16, 2010 or (2) the Participant’s death, Disability or Termination of Employment
for any reason other than Cause, an amount equal to 10% of the Participant’s
then current base salary paid for the monthly period from the 16th day of the
prior calendar month through the 15th day of the current calendar month.  In the
event of death, Disability or Termination of Employment for any reason other
than Cause, prior to September 16, 2010, a final credit for base salary through
such event will be made as soon as practicable following such event.


3.2                               LEAVE OF ABSENCE.  IF A PARTICIPANT IS
AUTHORIZED BY THE COMPANY FOR ANY REASON TO TAKE A LEAVE OF ABSENCE FROM
EMPLOYMENT ON A PAID OR UNPAID BASIS, THE PARTICIPANT SHALL CONTINUE TO BE
CONSIDERED ACTIVELY EMPLOYED BY THE COMPANY BUT NO COMPANY CONTRIBUTION AMOUNT
SHALL BE MADE FOR ANY FULL MONTH DURING WHICH THE PARTICIPANT IS ON SUCH
AUTHORIZED LEAVE OF ABSENCE.


3.3                               VESTING.  A PARTICIPANT SHALL BE ONE HUNDRED
PERCENT (100%) VESTED IN THE AMOUNT CREDITED TO HIS COMPANY CONTRIBUTION ACCOUNT
AT ALL TIMES.  NOTWITHSTANDING THE FOREGOING, IF A PARTICIPANT HAS A TERMINATION
OF EMPLOYMENT FOR CAUSE, THE COMPANY CONTRIBUTION ACCOUNT SHALL BE FORFEITED IN
FULL.


3.4                               VALUE OF ACCOUNT BALANCES.  IN ACCORDANCE
WITH, AND SUBJECT TO, THE RULES AND PROCEDURES THAT ARE ESTABLISHED FROM TIME TO
TIME BY THE COMMITTEE, IN ITS SOLE DISCRETION, THE VALUE OF A PARTICIPANT’S
ACCOUNT BALANCE AT ANY TIME AND FROM TIME TO TIME UP TO THE DATE OF PAYMENT
SHALL BE BASED UPON THE INCREASE IN THE ACCOUNT BALANCE DETERMINED AS OF THE
15TH DAY OF EACH MONTH AT A RATE THAT IS, ON AN ANNUALIZED BASIS, 120% OF THE
APPLICABLE FEDERAL LONG-TERM RATE, WITH COMPOUNDING ON A MONTHLY BASIS (AS
PRESCRIBED UNDER CODE SECTION 1274(D)).

6


--------------------------------------------------------------------------------



 


ARTICLE 4
HARDSHIP WITHDRAWAL PAYOUTS


4.1                               HARDSHIP DISTRIBUTIONS.  A PARTICIPANT MAY
REQUEST THAT ALL OR A PORTION OF HIS VESTED ACCOUNT BALANCE BE DISTRIBUTED AT
ANY TIME BY SUBMITTING A WRITTEN REQUEST TO THE PLAN ADMINISTRATOR, PROVIDED
THAT THE PARTICIPANT HAS INCURRED A HARDSHIP AND THE DISTRIBUTION IS NECESSARY
TO ALLEVIATE SUCH HARDSHIP.  THE PLAN ADMINISTRATOR SHALL DEEM A DISTRIBUTION TO
BE NECESSARY TO ALLEVIATE A HARDSHIP IF THE DISTRIBUTION IS NOT IN EXCESS OF THE
AMOUNT OF THE PARTICIPANT’S HARDSHIP, PLUS TAXES REASONABLY ANTICIPATED AS A
RESULT OF THE DISTRIBUTION.  IN DETERMINING WHETHER THE HARDSHIP DISTRIBUTION
REQUEST SHOULD BE APPROVED, THE PLAN ADMINISTRATOR SHALL BE ENTITLED TO RELY ON
THE PARTICIPANT’S REPRESENTATION THAT THE HARDSHIP CANNOT BE ALLEVIATED:


(A)                                  THROUGH REIMBURSEMENT OR COMPENSATION BY
INSURANCE OR OTHERWISE; OR


(B)                                 BY REASONABLE LIQUIDATION OF THE
PARTICIPANT’S ASSETS, TO THE EXTENT SUCH LIQUIDATION WOULD NOT ITSELF CAUSE A
SEVERE FINANCIAL HARDSHIP.

7


--------------------------------------------------------------------------------



 


ARTICLE 5
BENEFITS


5.1                               TERMINATION BENEFIT.  IF A PARTICIPANT
EXPERIENCES A TERMINATION OF EMPLOYMENT OTHER THAN FOR CAUSE FOR ANY REASON
OTHER THAN DEATH OR DISABILITY, THE PARTICIPANT SHALL RECEIVE A TERMINATION
BENEFIT EQUAL TO HIS VESTED ACCOUNT BALANCE PAID IN A LUMP SUM CASH AMOUNT, LESS
APPLICABLE TAX WITHHOLDINGS, AS SOON AS PRACTICABLE BUT NOT LATER THAN MARCH 15
OF THE YEAR FOLLOWING THE YEAR OF THE TERMINATION OF EMPLOYMENT.


5.2                               DISABILITY BENEFITS.  IF A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY TERMINATES BY REASON OF DISABILITY, THEN THE
PARTICIPANT SHALL RECEIVE A DISABILITY BENEFIT EQUAL TO HIS ACCOUNT BALANCE PAID
IN A LUMP SUM CASH AMOUNT, LESS APPLICABLE TAX WITHHOLDINGS, AS SOON AS
PRACTICABLE FOLLOWING HIS DISABILITY BUT NOT LATER THAN MARCH 15 OF THE YEAR
FOLLOWING THE YEAR OF THE PLAN’S DETERMINATION OF DISABILITY.


5.3                               SURVIVOR BENEFIT. 

(a)                                  If a Participant dies while employed by the
Company but before he otherwise has a Termination of Employment, the
Participant’s Beneficiary shall receive a Survivor Benefit equal to the
Participant’s Account Balance paid as if the Company had terminated the
employment of the Participant on the date of death  and the Participant’s
Beneficiary will be paid in a lump sum cash amount as soon as practicable
following the Participant’s death.

(b)                                 If a Participant dies after his Termination
of Employment for any reason other than for Cause and after payment of a lump
sum under this Plan, the benefit shall have been paid in full and the
Participant’s Beneficiary shall not receive any benefit.


5.4                               PAYMENT SUBJECT TO COMPLIANCE.  PAYMENT OF ANY
BENEFIT UNDER SECTION 5.1 OR 5.2 ARE SUBJECT TO DELAY UNDER SECTION 7.1, AS
APPLICABLE, AND ANY OTHER REQUIREMENT FOR LEGAL COMPLIANCE.

8


--------------------------------------------------------------------------------



 


ARTICLE 6
BENEFICIARY DESIGNATION


6.1                               BENEFICIARY.  THE PARTICIPANT SHALL HAVE THE
RIGHT, AT ANY TIME, TO DESIGNATE HIS BENEFICIARY (BOTH PRIMARY AS WELL AS
CONTINGENT) TO RECEIVE ANY BENEFITS PAYABLE UNDER THE PLAN TO A BENEFICIARY UPON
THE DEATH OF A PARTICIPANT.  THE BENEFICIARY DESIGNATED UNDER THIS PLAN MAY BE
THE SAME AS OR DIFFERENT FROM THE BENEFICIARY DESIGNATION UNDER ANY OTHER PLAN
OF THE COMPANY IN WHICH THE PARTICIPANT PARTICIPATES.


6.2                               BENEFICIARY DESIGNATION; CHANGE.  A
PARTICIPANT SHALL DESIGNATE HIS BENEFICIARY BY COMPLETING AND SIGNING THE
BENEFICIARY DESIGNATION FORM, AND RETURNING IT TO THE VICE PRESIDENT —
COMPENSATION AND BENEFITS OR HIS OR HER DESIGNATED AGENT.  A PARTICIPANT SHALL
HAVE THE RIGHT TO CHANGE A BENEFICIARY BY COMPLETING, SIGNING AND OTHERWISE
COMPLYING WITH THE TERMS OF THE BENEFICIARY DESIGNATION FORM AND THE RULES AND
PROCEDURES ESTABLISHED BY THE VICE PRESIDENT — COMPENSATION AND BENEFITS, AS IN
EFFECT FROM TIME TO TIME.  UPON THE ACCEPTANCE BY THE VICE PRESIDENT —
COMPENSATION AND BENEFITS OF A NEW BENEFICIARY DESIGNATION FORM, ALL BENEFICIARY
DESIGNATIONS PREVIOUSLY FILED SHALL BE CANCELLED.  THE COMMITTEE SHALL BE
ENTITLED TO RELY ON THE LAST BENEFICIARY DESIGNATION FORM FILED BY THE
PARTICIPANT AND ACCEPTED PRIOR TO HIS DEATH.


6.3                               ACCEPTANCE.  NO DESIGNATION OR CHANGE IN
DESIGNATION OF A BENEFICIARY SHALL BE EFFECTIVE UNTIL RECEIVED, AND ACCEPTED BY
THE VICE PRESIDENT — COMPENSATION AND BENEFITS OR HIS OR HER DESIGNATED AGENT.


6.4                               NO BENEFICIARY DESIGNATION.  IF A PARTICIPANT
FAILS TO DESIGNATE A BENEFICIARY AS PROVIDED IN SECTIONS 6.1, 6.2 AND 6.3 ABOVE,
OR, IF ALL DESIGNATED BENEFICIARIES PREDECEASE THE PARTICIPANT OR DIE PRIOR TO
COMPLETE DISTRIBUTION OF THE PARTICIPANT’S BENEFITS, THEN THE PARTICIPANT’S
DESIGNATED BENEFICIARY SHALL BE HIS BENEFICIARY DESIGNATED UNDER THE BASIC GROUP
LIFE INSURANCE PLAN OF THE COMPANY OR, IN THE ABSENCE OF SUCH BENEFICIARY
DESIGNATION, HIS ESTATE.


6.5                               DOUBT AS TO BENEFICIARY.  IF THE COMMITTEE HAS
ANY DOUBT AS TO THE PROPER BENEFICIARY TO RECEIVE PAYMENTS PURSUANT TO THIS
PLAN, THE COMMITTEE SHALL HAVE THE RIGHT, EXERCISABLE IN ITS SOLE AND ABSOLUTE
DISCRETION, TO CAUSE THE COMPANY TO WITHHOLD SUCH PAYMENTS UNTIL THIS MATTER IS
RESOLVED TO THE COMMITTEE’S SATISFACTION.


6.6                               DISCHARGE OF OBLIGATIONS.  THE PAYMENT OF
BENEFITS UNDER THE PLAN TO A BENEFICIARY SHALL FULLY AND COMPLETELY DISCHARGE
THE COMPANY AND EACH OF ITS SUBSIDIARIES AND AFFILIATES AND THE COMMITTEE FROM
ALL FURTHER OBLIGATIONS UNDER THIS PLAN WITH RESPECT TO THE PARTICIPANT.

9


--------------------------------------------------------------------------------



ARTICLE 7
TERMS OF ALL PAYMENTS


7.1                               DELAY FOR SPECIFIED EMPLOYEES. 
NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, TO THE EXTENT
REQUIRED BY CODE SECTION 409A, IN THE CASE OF A SPECIFIED EMPLOYEE WHO HAS A
TERMINATION OF EMPLOYMENT OTHER THAN FOR CAUSE OR A TERMINATION OF EMPLOYMENT
DUE TO DISABILITY, BUT NOT A TERMINATION OF EMPLOYMENT DUE TO DEATH, WHILE ANY
STOCK OF THE COMPANY OR ANY AFFILIATE IS PUBLICLY TRADED ON AN ESTABLISHED
SECURITIES MARKET OR OTHERWISE, DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT
BALANCE MAY NOT BE MADE EARLIER THAN SIX MONTHS AFTER THE DATE OF SUCH
TERMINATION OF EMPLOYMENT (OR IF THE PARTICIPANT DIES DURING SUCH SIX MONTH
PERIOD, EARLIER THAN THE DATE OF THE PARTICIPANT’S DEATH).  ANY AMOUNTS
OTHERWISE PAYABLE DURING SUCH SIX MONTH PERIOD SHALL BE RETAINED IN THE
PARTICIPANT’S ACCOUNT BALANCE IN ACCORDANCE WITH SECTION 3.4 AND SHALL BE PAID
IN A LUMP SUM CASH AMOUNT AS SOON AS PRACTICABLE AFTER THE END OF SUCH PERIOD.


7.2                               DEFERRAL OF PAYMENT.  THE COMMITTEE MAY PERMIT
A PARTICIPANT TO DEFER THE COMMENCEMENT OF THE PARTICIPANT’S DISTRIBUTION
FOLLOWING TERMINATION OF EMPLOYMENT OTHER THAN FOR CAUSE TO A LATER DATE BY
FILING A WRITTEN REQUEST WITH THE VICE PRESIDENT-COMPENSATION AND BENEFITS OF
THE COMPANY.  SUCH AN ELECTION SHALL NOT TAKE EFFECT UNTIL AT LEAST TWELVE
MONTHS AFTER THE DATE ON WHICH IT IS MADE AND SHALL BE EFFECTIVE ONLY IF (A) THE
ELECTION IS FILED WITH THE VICE PRESIDENT- COMPENSATION AND BENEFITS OF THE
COMPANY AT LEAST 12 MONTHS BEFORE THE PARTICIPANT’S TERMINATION OF EMPLOYMENT
OTHER THAN FOR CAUSE; (B) THE ELECTION DOES NOT ACCELERATE THE TIMING OR PAYMENT
SCHEDULE OF ANY DISTRIBUTION; (C) THE PAYMENT COMMENCEMENT DATE IN THE CHANGE
ELECTION IS NOT LESS THAN FIVE YEARS AFTER THE DATE THE DISTRIBUTION WOULD
OTHERWISE HAVE COMMENCED WITH RESPECT TO THE TERMINATION OF EMPLOYMENT FOR
REASONS OTHER THAN FOR CAUSE, OR DISABILITY UNDER SECTIONS 5.1 OR 5.2 WITHOUT
REGARD TO SUCH ELECTION; AND (D) THE VICE PRESIDENT- COMPENSATION AND BENEFITS
OF THE COMPANY APPROVES SUCH ELECTION.

10


--------------------------------------------------------------------------------



 


7.3                               PERMITTED ACCELERATION OF PAYMENTS.
NOTWITHSTANDING THE FOREGOING, THE DISTRIBUTION OF A PARTICIPANT’S ACCOUNT
BALANCE MAY BE ACCELERATED, WITH THE CONSENT OF THE PLAN ADMINISTRATOR, UNDER
THE FOLLOWING CIRCUMSTANCES:


(A)                                  TO PERMIT PAYMENT TO AN INDIVIDUAL OTHER
THAN THE PARTICIPANT AS NECESSARY TO COMPLY WITH THE PROVISIONS OF A DOMESTIC
RELATIONS ORDER (AS DEFINED IN CODE SECTION 414(P)(1)(B)) IN ACCORDANCE WITH
SECTION 11.4 OF THE PLAN;


(B)                                 TO PERMIT PAYMENT AS NECESSARY TO COMPLY
WITH THE PROVISIONS OF A CERTIFICATE OF DIVESTITURE (AS DEFINED IN CODE SECTION
1043(B)(2));


(C)                                  TO PERMIT PAYMENT OF FEDERAL EMPLOYMENT
TAXES UNDER CODE SECTIONS 3101, 3121(A) OR 3121(V)(2), OR TO COMPLY WITH ANY
FEDERAL TAX WITHHOLDING PROVISIONS OR CORRESPONDING WITHHOLDING PROVISIONS OF
APPLICABLE STATE, LOCAL, OR FOREIGN TAX LAWS AS A RESULT OF THE PAYMENT OF
FEDERAL EMPLOYMENT TAXES, AND TO PAY THE ADDITIONAL INCOME TAX AT SOURCE ON
WAGES ATTRIBUTABLE TO THE PYRAMIDING CODE SECTION 3401 WAGES AND TAXES; OR


(D)                                 UPON A GOOD FAITH, REASONABLE DETERMINATION
BY THE PLAN ADMINISTRATOR, UPON ADVICE OF COUNSEL, THAT THE PLAN FAILS TO MEET
THE REQUIREMENTS OF CODE SECTION 409A AND REGULATIONS THEREUNDER.  SUCH PAYMENT
MAY NOT EXCEED THE AMOUNT REQUIRED TO BE INCLUDED IN INCOME AS A RESULT OF THE
FAILURE TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A.


7.4                               PERMITTED DELAY IN PAYMENTS. DISTRIBUTION OF A
PARTICIPANT’S ACCOUNT BALANCE MAY BE DELAYED SOLELY TO THE EXTENT NECESSARY
UNDER THE FOLLOWING CIRCUMSTANCES, PROVIDED THAT PAYMENT IS MADE AS SOON AS
POSSIBLE AFTER THE REASON FOR DELAY NO LONGER APPLIES:


(A)                                  A PAYMENT OTHERWISE REQUIRED TO BE MADE
UNDER THE TERMS OF THE PLAN MAY BE DELAYED UPON THE PLAN ADMINISTRATOR’S
DETERMINATION THAT IT IS ADMINISTRATIVELY IMPRACTICABLE TO MAKE PAYMENT BY THE
TIME SET FORTH ABOVE OR THAT MAKING SUCH PAYMENT WILL JEOPARDIZE THE SOLVENCY OF
THE COMPANY.


(B)                                 A PAYMENT OTHERWISE REQUIRED TO BE MADE
UNDER THE TERMS OF THE PLAN MAY BE DELAYED UPON THE PLAN ADMINISTRATOR’S
DETERMINATION THAT THE CALCULATION OF THE AMOUNT OF THE PAYMENT IS NOT
ADMINISTRATIVELY PRACTICABLE DUE TO EVENTS BEYOND THE CONTROL OF THE COMPANY.

11


--------------------------------------------------------------------------------



 


(C)                                  IF THE COMPANY REASONABLY ANTICIPATES THAT
ANY PAYMENT OTHERWISE REQUIRED TO BE MADE UNDER THE TERMS OF THE PLAN WOULD
OTHERWISE NOT BE COMPENSATION THAT IS DEDUCTIBLE BY THE COMPANY SOLELY BY REASON
OF THE LIMITATION UNDER CODE SECTION 162(M), THEN SUCH PAYMENT SHALL BE DELAYED;
PROVIDED, HOWEVER, THAT SUCH PAYMENT SHALL BE MADE AT THE EARLIEST DATE AT WHICH
THE COMPANY REASONABLY ANTICIPATES THAT THE DEDUCTION OF THE PAYMENT OF THE
AMOUNT WILL NOT BE LIMITED OR ELIMINATED BY APPLICATION OF CODE SECTION 162(M)
OR THE CALENDAR YEAR IN WHICH THE PARTICIPANT TERMINATES EMPLOYMENT.


(D)                                 A PAYMENT OTHERWISE REQUIRED TO BE MADE
UNDER THE TERMS OF THE PLAN SHALL BE DELAYED IF THE COMPANY REASONABLY
ANTICIPATES THAT THE MAKING OF THE PAYMENT WILL VIOLATE A TERM OF A LOAN
AGREEMENT TO WHICH THE COMPANY IS A PARTY, OR OTHER SIMILAR CONTRACT TO WHICH
THE COMPANY IS A PARTY, AND SUCH VIOLATION WILL CAUSE MATERIAL HARM TO THE
COMPANY; PROVIDED, HOWEVER, THAT THE PAYMENT SHALL BE MADE AT THE EARLIEST DATE
AT WHICH THE COMPANY REASONABLY ANTICIPATES THAT THE MAKING OF THE PAYMENT WILL
NOT CAUSE SUCH VIOLATION, OR SUCH VIOLATION WILL NOT CAUSE MATERIAL HARM TO THE
COMPANY.


(E)                                  A PAYMENT OTHERWISE REQUIRED TO BE MADE
UNDER THE TERMS OF THE PLAN SHALL BE DELAYED WHERE THE COMPANY REASONABLY
ANTICIPATES THAT THE MAKING OF THE PAYMENT WILL VIOLATE FEDERAL SECURITIES LAWS
OR OTHER APPLICABLE LAW; PROVIDED, HOWEVER, THAT THE PAYMENT SHALL BE MADE AT
THE EARLIEST DATE AT WHICH THE COMPANY REASONABLY ANTICIPATES THAT THE MAKING OF
THE PAYMENT WILL NOT CAUSE SUCH VIOLATION.


(F)                                    A PAYMENT OTHERWISE REQUIRED TO BE MADE
UNDER THE TERMS OF THE PLAN MAY BE DELAYED UPON SUCH OTHER EVENTS AND CONDITIONS
AS THE COMMISSIONER MAY PRESCRIBE IN GENERALLY APPLICABLE GUIDANCE PUBLISHED IN
THE INTERNAL REVENUE BULLETIN.

12


--------------------------------------------------------------------------------



 


ARTICLE 8
TERMINATION, AMENDMENT OR MODIFICATION


8.1                               TERMINATION.  THE BOARD RESERVES THE RIGHT TO
TERMINATE THE PLAN AT ANY TIME.  UPON THE TERMINATION OF THE PLAN, A
PARTICIPANT’S ACCOUNT BALANCE SHALL BE MAINTAINED AND PAID IN ACCORDANCE WITH
THE TERMS OF THE PLAN BUT NO NEW COMPANY CONTRIBUTION AMOUNTS OF ANY KIND WILL
BE PERMITTED. NOTWITHSTANDING THE FOREGOING, EARLIER PAYMENT FOLLOWING
TERMINATION OF THE PLAN SHALL BE PERMITTED IN ACCORDANCE WITH CODE SECTION 409A
AND THE RULES AND REGULATIONS THEREUNDER. UPON THE PAYMENT OF THE LAST AMOUNT
FROM ANY  ACCOUNT BALANCE, THE PLAN WILL BE CLOSED.


8.2                               AMENDMENT.  NO AMENDMENT OR TERMINATION OF THE
PLAN SHALL DIRECTLY OR INDIRECTLY DEPRIVE ANY CURRENT OR FORMER PARTICIPANT OR
BENEFICIARY OF ALL OR ANY PORTION OF ANY ACCOUNT BALANCE ACCRUED AND VESTED
PRIOR TO THE EFFECTIVE DATE OF SUCH AMENDMENT OR TERMINATION; PROVIDED, HOWEVER,
THAT THE COMPANY MAY ELECT TO ACCELERATE PAYMENT OF PARTICIPANT’S ACCOUNT
BALANCE, WITH THE CONSENT OF THE AFFECTED PARTICIPANT, SOLELY TO THE EXTENT
PERMITTED UNDER CODE SECTION 409A.


8.3                               EFFECT OF PAYMENT.  THE FULL PAYMENT OF THE
APPLICABLE BENEFIT UNDER ARTICLES 4 OR 5 OF THE PLAN SHALL COMPLETELY DISCHARGE
THE COMPANY, ITS SUBSIDIARIES AND AFFILIATES AND THE COMMITTEE FOR ALL
OBLIGATIONS TO A PARTICIPANT UNDER THIS PLAN.

13


--------------------------------------------------------------------------------



 


ARTICLE 9
ADMINISTRATION


9.1                               COMMITTEE DUTIES.  THIS PLAN SHALL BE
ADMINISTERED BY THE COMMITTEE.  THE COMMITTEE SHALL ALSO HAVE THE DISCRETION AND
AUTHORITY TO MAKE, AMEND, INTERPRET, AND ENFORCE ALL APPROPRIATE RULES AND
REGULATIONS FOR THE ADMINISTRATION OF THIS PLAN AND DECIDE OR RESOLVE ANY AND
ALL QUESTIONS INCLUDING INTERPRETATIONS OF THIS PLAN, AS MAY ARISE IN CONNECTION
WITH THE PLAN.


9.2                               AGENTS.  IN THE ADMINISTRATION OF THIS PLAN,
THE COMMITTEE MAY, FROM TIME TO TIME, EMPLOY OR DESIGNATE AGENTS AND DELEGATE TO
THEM SUCH ADMINISTRATIVE DUTIES AS IT SEES FIT AND MAY FROM TIME TO TIME CONSULT
WITH COUNSEL, ACTUARIES, OR ACCOUNTANTS WHO MAY BE COUNSEL, ACTUARIES OR
ACCOUNTANTS TO THE COMPANY.


9.3                               BINDING EFFECT OF DECISIONS.  THE DECISION OR
ACTION OF THE COMMITTEE WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN
CONNECTION WITH THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN
AND THE RULES AND REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PERSONS HAVING ANY INTEREST IN THE PLAN. 
BENEFITS UNDER THE PLAN SHALL BE PAYABLE ONLY IF THE COMMITTEE DETERMINES IN ITS
SOLE DISCRETION THAT A PARTICIPANT IS ENTITLED TO THEM.


9.4                               INDEMNITY OF COMMITTEE.  THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE COMMITTEE AGAINST ANY AND ALL
CLAIMS, LOSSES, DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR
FAILURE TO ACT WITH RESPECT TO THIS PLAN, EXCEPT IN THE CASE OF WILLFUL
MISCONDUCT BY THE COMMITTEE OR ANY OF ITS MEMBERS.

14


--------------------------------------------------------------------------------



 


ARTICLE 10
CLAIMS PROCEDURES


10..1                     FILING OF A CLAIM FOR BENEFITS. IF A PARTICIPANT OR
BENEFICIARY (THE “CLAIMANT”) BELIEVES THAT HE OR SHE IS ENTITLED TO BENEFITS
UNDER THE PLAN WHICH ARE NOT PAID TO HIM OR WHICH ARE NOT BEING ACCRUED FOR HIS
BENEFIT, THE CLAIMANT SHALL FILE A WRITTEN CLAIM THEREFORE WITH THE COMMITTEE.


10.2                        NOTIFICATION TO CLAIMANT OF DECISION.  WITHIN 90
DAYS AFTER RECEIPT OF A CLAIM BY THE COMMITTEE (OR WITHIN 180 DAYS IF SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME), THE COMMITTEE SHALL NOTIFY THE
CLAIMANT OF ITS DECISION WITH REGARD TO THE CLAIM.  IN THE EVENT OF SUCH SPECIAL
CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME, THERE SHALL BE FURNISHED TO THE
CLAIMANT PRIOR TO EXPIRATION OF THE INITIAL 90-DAY PERIOD WRITTEN NOTICE OF THE
EXTENSION, WHICH NOTICE SHALL SET FORTH THE SPECIAL CIRCUMSTANCES AND THE DATE
BY WHICH THE DECISION SHALL BE FURNISHED.  IF SUCH CLAIM SHALL BE WHOLLY OR
PARTIALLY DENIED, NOTICE THEREOF SHALL BE IN WRITING AND WORDED IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND SHALL SET FORTH.

(a)                                  the specific reason or reasons for the
denial;

(b)                                 specific reference to pertinent provisions
of the Plan on which the denial is based;

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

(d)                                 an explanation of the procedure for review
of the denial and the time limits applicable thereto, including a statement
regarding a claimant’s right to bring a civil action under ERISA section 502(a).


10.3                        PROCEDURE FOR REVIEW.  WITHIN 60 DAYS FOLLOWING
RECEIPT BY THE CLAIMANT OF NOTICE DENYING HIS OR HER CLAIM, IN WHOLE OR IN PART,
OR, IF SUCH NOTICE SHALL NOT BE GIVEN, WITHIN 60 DAYS FOLLOWING THE LATEST DATE
ON WHICH SUCH NOTICE COULD HAVE BEEN TIMELY GIVEN, THE CLAIMANT SHALL APPEAL
DENIAL OF THE CLAIM BY FILING A WRITTEN APPLICATION FOR REVIEW WITH THE
COMMITTEE.  FOLLOWING SUCH REQUEST FOR REVIEW, THE COMMITTEE SHALL FULLY AND
FAIRLY REVIEW THE DECISION DENYING THE CLAIM.  PRIOR TO THE DECISION OF THE
COMMITTEE, THE CLAIMANT SHALL BE PROVIDED, ON REQUEST AND FREE OF CHARGE,
REASONABLE ACCESS TO AND COPIES OF RELEVANT DOCUMENTS AND AN OPPORTUNITY TO
SUBMIT ISSUES AND COMMENTS IN WRITING.

15


--------------------------------------------------------------------------------



 


10.4                        DECISION ON REVIEW.  THE DECISION ON REVIEW OF A
CLAIM DENIED IN WHOLE OR IN PART BY THE PLAN ADMINISTRATOR SHALL BE MADE IN THE
FOLLOWING MANNER:

(a)                                  Within 60 days following receipt by the
Committee of the request for review (or within 120 days if special circumstances
require an extension of time), the Committee shall notify the claimant in
writing of its decision with regard to the claim.  In the event of such special
circumstances requiring an extension of time, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension.

(b)                                 With respect to a claim that is denied in
whole or in part, the decision on review shall set forth specific reasons for
the decision, shall be written in a manner calculated to be understood by the
claimant, and shall cite specific references to the pertinent Plan provisions on
which the decision is based and provide that the claimant is entitled, on
request and free of charge, reasonable access to and copies of relevant
documents.

The decision of the Committee shall be final and conclusive.


10.5                        ACTION BY AUTHORIZED REPRESENTATIVE OF CLAIMANT. 
ALL ACTIONS SET FORTH IN THIS SECTION 10 TO BE TAKEN BY THE CLAIMANT MAY
LIKEWISE BE TAKEN BY A REPRESENTATIVE OF THE CLAIMANT DULY AUTHORIZED BY THE
CLAIMANT TO ACT IN HIS OR HER BEHALF ON SUCH MATTERS.  THE COMMITTEE MAY REQUIRE
SUCH EVIDENCE AS EITHER MAY REASONABLY DEEM NECESSARY OR ADVISABLE OF THE
AUTHORITY TO ACT OF ANY SUCH REPRESENTATIVE.


10.6                        EFFECT OF EXTENSIONS.  IN THE EVENT THAT THE
COMMITTEE REQUESTS ADDITIONAL INFORMATION NECESSARY TO DETERMINE THE CLAIM OR
APPEAL FROM A CLAIMANT, THE CLAIMANT SHALL HAVE AT LEAST 45 DAYS IN WHICH TO
RESPOND.  THE PERIOD FOR MAKING A BENEFIT DETERMINATION OR DECIDING AN APPEAL,
AS THE CASE MAY BE, SHALL BE TOLLED FROM THE DATE OF THE NOTIFICATION TO THE
CLAIMANT OF THE REQUEST FOR ADDITIONAL INFORMATION UNTIL THE DATE THE CLAIMANT
RESPONDS TO SUCH REQUEST OR, IF EARLIER, THE EXPIRATION OF THE DEADLINE PROVIDED
BY THE COMMITTEE.


10.7                        DISABILITY CLAIMS.  IF A CLAIMANT CHALLENGES THE
DETERMINATION OF DISABILITY UNDER THIS PLAN, THEN SECTION 10.2 SHALL BE READ
WITH “45” INSTEAD OF “90” AND “90” INSTEAD OF “180” IN THE NUMBER OF DAYS IN
SUCH SECTION, AND SECTION 10.4 SHALL BE READ WITH “45” INSTEAD OF “60” AND “90”
INSTEAD OF “120” DAYS IN SUCH SECTION.

16


--------------------------------------------------------------------------------



 


ARTICLE 10
MISCELLANEOUS


11.1                        UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR
BENEFICIARIES, HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE
RIGHT, INTEREST OR CLAIM IN ANY PROPERTY OR ASSETS OF THE COMPANY, ITS
SUBSIDIARIES AND AFFILIATES.  ANY AND ALL ASSETS OF THE COMPANY SHALL BE, AND
REMAIN, THE GENERAL, UNPLEDGED AND UNRESTRICTED ASSETS OF THE COMPANY.  THE
COMPANY’S OBLIGATION UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED AND
UNSECURED PROMISE TO PAY MONEY IN THE FUTURE WITH RESPECT TO THE PARTICIPANT.


11.2                        COMPANY’S LIABILITY.  THE COMPANY’S LIABILITY FOR
THE PAYMENT OF BENEFITS SHALL BE DEFINED ONLY BY THE PLAN.  THE COMPANY SHALL
HAVE NO OBLIGATION TO A PARTICIPANT UNDER THE PLAN EXCEPT AS EXPRESSLY PROVIDED
IN THE PLAN.


11.3                        FICA AND OTHER TAXES.  THE COMPANY SHALL WITHHOLD AN
AMOUNT EQUAL TO THE FEDERAL, STATE AND LOCAL INCOME TAXES AND OTHER AMOUNTS
REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO ANY AMOUNTS DEFERRED OR BENEFITS
RECEIVED UNDER THIS PLAN.


11.4                        NONASSIGNABILITY; DOMESTIC RELATIONS ORDERS.   NO
INTEREST OF ANY PERSON OR ENTITY IN, OR RIGHT TO RECEIVE A BENEFIT UNDER, THE
PLAN SHALL BE SUBJECT IN ANY MANNER TO SALE, TRANSFER, ASSIGNMENT, PLEDGE, LEVY,
ANTICIPATION, ATTACHMENT, GARNISHMENT, OR OTHER ALIENATION OR ENCUMBRANCE OF ANY
KIND; NOR MAY SUCH INTEREST OR RIGHT TO RECEIVE A BENEFIT BE TAKEN, EITHER
VOLUNTARILY OR INVOLUNTARILY, FOR THE SATISFACTION OF THE DEBTS OF, OR OTHER
OBLIGATIONS OR CLAIMS AGAINST, SUCH PERSON OR ENTITY, INCLUDING CLAIMS FOR
ALIMONY, SUPPORT, SEPARATE MAINTENANCE AND CLAIMS IN BANKRUPTCY PROCEEDINGS. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL COMPLY WITH THE TERMS OF A
DOMESTIC RELATIONS ORDER APPLICABLE TO A PLAN PARTICIPANT’S VESTED INTEREST IN
THE PLAN, PROVIDED THAT SUCH ORDER DOES NOT REQUIRE THE PAYMENT OF BENEFITS IN A
MANNER OR AMOUNT, OR AT A TIME, INCONSISTENT WITH THE TERMS OF THE PLAN.  THE
COMPANY SHALL HAVE NO LIABILITY TO ANY PLAN PARTICIPANT OR BENEFICIARY TO THE
EXTENT THAT AN ACCOUNT BALANCE IS REDUCED IN ACCORDANCE WITH THE TERMS OF A
DOMESTIC RELATIONS ORDER THAT THE COMPANY APPLIES IN GOOD FAITH.


11.5                        COORDINATION WITH OTHER BENEFITS.  THE BENEFITS
PROVIDED FOR A PARTICIPANT AND PARTICIPANT’S BENEFICIARY UNDER THE PLAN ARE IN
ADDITION TO ANY OTHER BENEFITS AVAILABLE TO SUCH PARTICIPANT UNDER ANY OTHER
PLAN OR PROGRAM FOR EMPLOYEES OF THE COMPANY.


11.6                        NOT A CONTRACT OF EMPLOYMENT.  NO PLAN PARTICIPANT
OR BENEFICIARY SHALL HAVE ANY RIGHT TO A BENEFIT UNDER THE PLAN EXCEPT IN
ACCORDANCE WITH THE TERMS

17


--------------------------------------------------------------------------------



 


OF THE PLAN.  NOTHING CONTAINED IN THE PLAN SHALL BE CONSTRUED AS A CONTRACT OF
EMPLOYMENT BETWEEN THE COMPANY AND ANY PARTICIPANT OR TO GIVE ANY PARTICIPANT
THE RIGHT TO BE RETAINED IN THE SERVICE OF THE COMPANY.


11.7                        FURNISHING INFORMATION.  A PARTICIPANT OR HIS
BENEFICIARY WILL COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL
INFORMATION REQUESTED BY THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE
REQUESTED IN ORDER TO FACILITATE THE ADMINISTRATION OF THE PLAN AND THE PAYMENTS
OF BENEFITS HEREUNDER.


11.8                        TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE
SINGULAR OR IN THE PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN
THE PLURAL OR THE SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO
APPLY.


11.9                        CAPTIONS.  THE CAPTIONS OF THE ARTICLES, SECTIONS
AND PARAGRAPHS OF THIS PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF ITS PROVISIONS.


11.10                 GOVERNING LAW.  THE PROVISIONS OF THIS PLAN SHALL BE
CONSTRUED, GOVERNED  AND INTERPRETED ACCORDING TO THE LAWS OF THE STATE OF
GEORGIA, TO THE EXTENT NOT PREEMPTED BY UNITED STATES FEDERAL LAW.


11.11                 NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE
GIVEN TO THE COMMITTEE UNDER THIS PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO:

Chair, Compensation and Human Resources Committee

Board of Directors
c/o Mueller Water Products, Inc.
1200 Abernathy Road.

Atlanta, GA 30328

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


11.12                 SUCCESSORS.  THE PROVISIONS OF THIS PLAN SHALL BIND AND
INURE TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND THE
PARTICIPANT, THE PARTICIPANT’S BENEFICIARIES, AND THEIR PERMITTED SUCCESSORS AND
ASSIGNS.

18


--------------------------------------------------------------------------------



 


11.13                 VALIDITY.  IN CASE ANY PROVISION OF THIS PLAN SHALL BE
ILLEGAL OR INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS HEREOF, BUT THIS PLAN SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


11.14                 INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS
DISCRETION THAT A BENEFIT UNDER THIS PLAN IS TO BE PAID TO A MINOR, A PERSON
DECLARED INCOMPETENT OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF
THAT PERSON’S PROPERTY, THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE
GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH
MINOR, INCOMPETENT OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF
MINORITY, INCOMPETENCY, INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE
PRIOR TO DISTRIBUTION OF THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A
PAYMENT FOR THE ACCOUNT OF THE PARTICIPANT AND THE PARTICIPANT’S BENEFICIARY, AS
THE CASE MAY BE, AND SHALL BE A COMPLETE DISCHARGE OF ANY LIABILITY UNDER THE
PLAN FOR SUCH PAYMENT AMOUNT.


11.15                 COUNTERPARTS.  THIS INSTRUMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS EACH OF WHICH SHALL BE LEGALLY BINDING AND ENFORCEABLE.

19


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has executed this Plan document as of March 22,
2007.

 

MUELLER WATER PRODUCTS, INC.

 

 

 

 

 

 

By:

/s/ Donald N. Boyce

 

 

 

Donald N. Boyce

 

Its:

 Chairman, Compensation and
Human Resources Committee

 

 

 

 

20


--------------------------------------------------------------------------------